TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 26, 2022



                                      NO. 03-20-00099-CR


                                Justin Edward Panus, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s order denying postconviction forensic DNA testing.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order

denying postconviction forensic DNA testing. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.